DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the language “taking a respective tray… and displacing the respective tray along a second axis horizontal and orthogonal to the first horizontal axis to perform a direct transfer of the tray towards another resting shelf…” This language is claiming the action instead of claiming the structure. This should be corrected to read  –configured to take a respective tray… and displacing the respective tray along a second axis horizontal and orthogonal to the first horizontal axis to perform a direct transfer of the tray towards another resting shelf…-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 14 recites the limitation "an information system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is “an information system” introduced in claim 13, which claim 14 depends from. It is unclear if the information system in claim 14 is that same information system introduced in claim 13 or if it is a new and separate information system. For examination purposes, it is being interpreted as the same information system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0027110 A1) in view of Christiaens (US 2019/0208717 A1).
Regarding claim 1, Ito teaches an automatic and modular system for handling trays used for containing plants or the like to be grown through hydroponic, aeroponic, or aquaponic farming (Figures 2-3, Paragraph [0049]; cultivation apparatus 10), said the system comprising: 
a first module with having a quadrangular plan and a vertical arrangement delimited by one or more vertical supports (Figures 2-3, Paragraph [0049]; cultivation apparatus 10, horizontal bridging materials 242, supporting rods 241 delineate a quadrangular plan);

and a central zone in which a vertical transfer device operates slidably along a vertical axis by a moving element activated by motorized assemblies able to translate vertical transfer device from a lowered position to a raised position to be in correspondence with each of the one or more trays and vice versa (Figure 3, Paragraph [0056]-[0057]; conveying machine 3 located between lateral cultivation shelves 2, translates cultivation tray 11 vertically to and from shelf levels);
the vertical transfer device including a resting shelf for supporting a respective tray of the one or more trays and with a first element running the respective tray along a first horizontal axis from and towards a respective seat provided inside one of the lateral zones (Figure 3, Paragraph [0057]-[0059]; placement surface 381 to hold cultivation tray 11, transfer machine 38 engages/disengages with handle parts 12 on cultivation trays 11 to move tray horizontally on and off its lateral seat);
wherein the first module further includes a second element arranged in the central zone in which the vertical transfer device operates (Figure 3, Paragraph [0057]; elevating guides 35;
taking a respective tray of the one or more trays when the respective tray is located on the resting shelf of the vertical transfer device and displacing the respective tray along a second axis horizontal and orthogonal to the first horizontal axis to perform a direct transfer of the tray towards another resting shelf (Figures 2 and 5, Paragraph [0057]; traveling rail 31 and traveling 
Ito does not teach the transfer of trays to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module.
Christiaens teaches an automatic modular cultivation system wherein there are multiple modules (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged alongside each other); and
the trays are transferred to another resting shelf of another vertical transfer device of a second module arranged alongside and coupled to the first module (Figures 1-2, Paragraph [0030]; openings in walls 9 and 10 allow for cultivation packages 8-1 to 8-8 to be moved between racks 4, 5, and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation system of Ito and incorporated the multiple modules and transfer between modules as taught by Christiaens in order to allow for the system to be capable of producing larger scale cultivation, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Chritiaens teaches further comprising a plurality of further modules arranged adjacent to each other and interconnected so that at least two of them are aligned along the first or the second horizontal axis (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged and interconnected alongside each other).

Ito as modified above teaches the limitations of the claimed invention except the modules being square shaped. It would have been an obvious matter of design choice to make the different portions of the modules of whatever form or shape was desired or expedient in order to make the system more uniform and evenly dimensioned, as a square shape is only a very slight variation to the rectangular shape taught by Ito. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 4, Ito as modified above teaches wherein said the second element includes motorized rollers or belts operating on the respective tray of the one or more trays and wherein the resting shelf includes openings inside which the motorized rollers operate for taking a the respective tray (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32, can see in Figure 3 there are openings in transfer machine 38 with placement surface 381 where the elevating belt 36 is connected to).
Regarding claim 5, the modified reference teaches the limitations of claim 1 and further Christiaens teaches further comprising a device cooperating between the seats or guides of adjacent modules, configured to translate move a tray from a lateral zone of one a module to a lateral zone of an adjacent module along the first horizontal axis (Figures 1-2, Paragraph [0027]; first rack 4, second rack 5, and third rack 6 are separate modules arranged alongside each 
Regarding claim 7, Ito as modified above teaches wherein the handling of the movement of the one or more trays is controlled by an electronic control unit that controls the movement of the vertical transfer device pertaining to each of the plurality of further modules and of the one or more horizontal transfer devices pertaining to each module and connecting adjacent modules (Figures 6-7B, Paragraph [0048] and [0063]; control device 5 and terminal control device 6 control operation of the conveying machine 3 that transfers trays vertically and horizontally).
Regarding claim 8, Ito as modified above teaches wherein at least one of the plurality of further modules comprises lighting or irrigation means and/or or elements suitable for the development of the plants (Figure 3, Paragraphs [0064]-[0066]; inspection part 4 includes light source 43 that emits wavelengths to excite chlorophyll of plants).
Regarding claim 13, Ito as modified above teaches wherein the a movement of the one or more trays is handled and driven by an electronic control unit (Figures 6-7B, Paragraph [0048] and [0063]; control device 5 and terminal control device 6 control operation of the conveying machine 3 that transfers trays vertically and horizontally) or by an information system provided with a memory in which seeding coordinates of individual plant products and a physical position of the individual plant products are recorded as arranged on an individual tray (Figure 3, Paragraphs [0070]-[0077]; camera 42 captures multiple pictures a day to record status of plants to recording part 44 and control terminal device 6 for the control terminal device 6 to adjust cultivation space as needed) .

Regarding claim 15, Ito as modified above teaches wherein the moving element comprises one or more pulley belts or chains (Figures 2-3, Paragraph [0059]; driving force of a motor advances elevating belt 36 and traveling belt 32).
Regarding claim 16, Ito as modified above teaches wherein the first element comprises a horizontal mechanical transfer means (Figure 3, Paragraph [0057]-[0059]; transfer machine 38 engages/disengages with handle parts 12 on cultivation trays 11 to move tray horizontally on and off its lateral seat).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) as applied to claim 5 above, and further in view of Aykroyd (US 9974252 B2).
Regarding claim 6, Ito as modified above teaches wherein the device includes a belt arranged between respective lateral zones of adjacent modules (Figure 3, Paragraph [0059]; only one elevating belt 36).

Aykroyd teaches an automatic cultivation system wherein the device includes a pair of motorized belts opposing and parallel to each other arranged between respective lateral zones of adjacent modules (Figure 8; Col. 16 lines 38-43; belts 18 opposing and parallel to each other between lateral zones).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the plant cultivation system of Ito and included a second opposing motorized belt as taught by Aykroyd in order to create a more stable and secure transport system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20170027110 A1) in view of Christiaens (US 20190208717 A1) as applied to claim 8 above, and further in view of Blair et al. (US 20180235156 A1).
Regarding claim 9, Ito as modified above does not teach wherein each module of the plurality of modules is split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays.
Blair teaches a plant cultivation system wherein modules are split into different overlapping zones, each of which deals with different or uniform functions for the development of the plants contained in the one or more trays (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness).

Regarding claim 10, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein the one or more trays are positioned inside each module in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one zone includes a lighting means used for a simulation of daytime and solar radiation for photosynthesis, and at least one zone includes an irrigation means (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness; Figures 5-6, Paragraphs [0128]-[0130]; watering system 500 provides water to one or more containers 200 on the highest level 312).
Regarding claim 11, the modified reference teaches the limitations of claim 9 and further Blair teaches wherein each module is positioned in the system in a plurality of different zones having different functions, wherein at least one zone is free from lighting and shielded for subjecting the plants to a night-time simulation condition, at least one zone includes a lighting means used for a simulation of daytime and solar radiation for photosynthesis, and at least one zone includes an irrigation means (Figure 4, Paragraphs [0125] and [0169]; different levels deal with different uniform functions: natural light, artificial light, and darkness; Figures 5-6, 
Regarding claim 12, Ito as modified above teaches one or more zones are used for seeding which can be diversified based on different types of plants (Paragraphs [0043]-[0046]; seeding and seedling stage; Paragraph [0117]; identification information of plants P are taken to sort plants).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haughton (US 20170354099 A1), Lawrence (US 20170339846 A1), Hirai (US 20140017043 A1), Sakura (US 20120324788 A1), Miyahara (US 10939623 B2), and Neuhoff (US 20170055461 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642